Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 108-127 were previously pending and subject to a non-final office action mailed May 17, 2022.  Claims 108, 122 and 127 were amended, claims 109-121 and 123-126 were left as previously presented.  Claims 108-127 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on September 16, 2019 concerning the previous rejections of claims 108-127 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims do not recite an abstract idea. In response, examiner states that the claims are reciting the steps of receiving data, storing data and transmitting the data to the user. The steps can be done by a human using generic computer components or by a human using pen and paper. A human operator is able to receive data and store the data on a generic computer in order to be transmitted to the user at the appropriate timing. Moreover, the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. 
Applicant argues that the claims solve a particular problem (not an  abstract idea),and similar to DDR Holdings, LLC v. Hotels.com, L.P. 773 F.3d 1245 (Fed. Cir. 2014). In response, examiner states that the limitations are instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are conventional activities previously known to the industry.  Moreover, unlike the claimed invention, the court found that the claims in DDR Holding were “amount to more than simply stating “apply the abstract idea on the Internet”, and when taken as a whole, the claimed invention has additional limitations that amount to significantly more than the abstract idea.” However, in the claimed invention the applicant is claiming a transportation service request that is made using a device, and determining the location of the user and the driver in order to fulfill this request. Hence, when the claims are taken as a whole the idea is still considered abstract, and simply applying the abstract idea on the internet. In addition, accepting a transportation request, fulfilling the request and sending the order to the user and driver to be processed is similar to the ineligible case of Affinity Labs of Texas, LLC v. Amazon.com (Fed Cir. 2016), that states that the selected content (i.e. request) will be delivered to a portable device in order to be processed or presented. 
In addition, applicant states that “a human mind does not receive a GPS data, nor have the capacity to process first and second requests and GPS locations of a plurality of vehicles.” Examiner states that the generic computer is able to receive the GPS data and display it for a user in order to process requests for users. Therefore, claims 108-127 recite an abstract idea and are ineligible under step 2A prong 1. 
Applicant argues that the claims result in a practical solution of accounting for pre-scheduling and on-demand users. In response, Examiner states that an improvement in the judicial exception is not an improvement in technology. In other words accounting for pre-scheduling and on-demand users is adding insignificant extra solution activity to the abstract idea. (see MPEP 2106.05(g)). Therefore, claims 108-127 are ineligible under 35 USC 101 prong 2.  

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 108-127 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 108, 122 and 127 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive during a first time period a first request for a shared-ride from a first user, the first request including information indicative of a first starting point, a first desired destination, and a first requested pick-up time, wherein the first requested pick-up time is during a second time period more than two hours after the first time period; receive during a first time period a second request for a shared ride from a second user, the second request including information indicative of a second starting point different from the first starting point, a second desired destination different from the first desired destination, and a second requested pick-up time during the second time period; store the first and second requests for processing during a third time period, where the third time period for processing is more than one hour after the first time period but before the second time period; during the third time period, receive current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes data associated with each of the plurality of ridesharing vehicles; during the third time period, process the first request, the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; during the third time period, calculate a ridesharing route for picking up and dropping off the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point; after the third time period and before the second time period, wirelessly transmit to the first user and the second user the respective pick-up locations; and after the third time period and before the second time period, wireless transmit to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations) and mental processes (under a human using pen and paper). That is, other than reciting “processors” , nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “receive”, “store”, “receive”, “process”, “calculate”, “transmit” and “transmit” in the context of this claim encompasses the user to manually receive a ride share request, determine a vehicle location and transmit the route calculation to users. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “processor”, “communication interface”, “GPS”, “memory” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 108, 122 and 127 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 109-121 and 123-126, further describe the identified abstract idea. In addition, the limitations of claims 112 and 123-126 define how the ride share request is matched with the vehicles which further describes the abstract idea. The generic computer component of claims 109-111 and 113-121 (processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628